Case 3:11-cv-02266-JPW Document 166-22 Filed 10/22/19 Page 1 of 10




                  EXHIBIT 22
     Case 3:11-cv-02266-JPW Document 166-22 Filed 10/22/19 Page 2 of 10

                                                                          9


 1     the basis for your knowledge.           Regardless of whether

 2     the Government identified you or how you came to be

 3     here, what is the basis of your knowledge of
 4     separations and the matter in item number three?
 5           A     I'm the case management coordinator at

 6     Lewisburg and I'm also the CIM coordinator, Central
 7     Inmate Monitoring coordinator.

 8                 Inmates that are CIM cases are inmates that
 9     require special management needs and there's further
10     tracking and monitoring of any type of movement for
11     these type of inmates.
12                 So one of the main assignments for CIM cases
13     is separation and that is an official separation

14     loaded on them from one inmate and another inmate
15     whether they were in an altercation or perhaps at the
16     time of sentencing AUSA requested separation, so that
17     follows them throughout their incarceration.

18                 There could be an investigation that's done
19     inside the institution where it's determined that
20     these individuals need to remain separated.                I am the
21     person that puts those separations on and load them at
22     the institutional level.
23           Q     And so when you said, for example, the AUSA
24     assigns separation, that would be because someone
25     testified at a trial against someone else or


                        ERVIN BLANK ASSOCIATES, INC.
     Case 3:11-cv-02266-JPW Document 166-22 Filed 10/22/19 Page 3 of 10

                                                                          28


 1     away from any CIM separation that they have.

 2     BY MR. DAVY:

 3           Q     Just to be clear, I think there's a
 4     difference between a blanket asking to be separated
 5     from everyone versus asking to be separated from

 6     individual people.        You just said that it is not great
 7     to be a sex offender in the USP.

 8           A     Right.
 9           Q     Which I think we'll all acknowledge is
10     correct.
11           A     Yes.
12           Q     But you also said that that person can't be
13     presumptively separated from everyone which I

14     understand.        So what do you do in terms of separations
15     with individuals who are sex offenders?
16           A     I have nothing to do with the housing and the
17     cell assignments.        I know very -- I mean I know the

18     gist of how they do it which they're called keep aways
19     and the lieutenants handle that stuff.
20                 So if an inmate needs to be kept away from a
21     variety of people, they can do that housing wise.
22     That's totally separate from CIM separations on the
23     records.
24                 So they can do keep aways and maybe house,
25     for example, house a sex offender with another sex


                          ERVIN BLANK ASSOCIATES, INC.
     Case 3:11-cv-02266-JPW Document 166-22 Filed 10/22/19 Page 4 of 10

                                                                          29


 1     offender, but they'll keep them away from other

 2     inmates that they shouldn't be around.

 3           Q     Can you tell me more about a keep away?                Can
 4     you describe that in more detail?
 5                 MR. BUTLER:      Objection.     That's not her

 6     expertise.
 7                 MR. DAVY:     I'm just asking a follow-up

 8     question to something that you raised.
 9                 MR. BUTLER:      But she prefaced that with I'm
10     not familiar with it.         So I would object that you
11     stick to number three.
12                 MR. DAVY:     You can answer anyway.
13                 MR. BUTLER:      To the extent you're not asking

14     about one through ten, this is a 30(b)(6) deposition
15     so I would ask that she's only here to testify as to
16     number three.
17                 MR. DAVY:     It sounds similar to a separation

18     in that it's about keeping inmates separate from each
19     other.
20                 MR. BUTLER:      Separations are completely
21     different.      This is number three.         You can answer if
22     you can, if it's part of your expertise.
23                 THE WITNESS:      Yeah.    I don't handle the keep
24     aways.    They utilize that in housing and cell
25     assignments and recreation and shower.              That's all I


                        ERVIN BLANK ASSOCIATES, INC.
     Case 3:11-cv-02266-JPW Document 166-22 Filed 10/22/19 Page 5 of 10

                                                                          30


 1     know about that.        I do not handle that.        It is

 2     separate from CIM separation.

 3     BY MR. DAVY:
 4           Q     Okay.    So let's go back to the -- when
 5     inmates raise issues that they think are worthy of

 6     separations.
 7                 I guess -- were you going to say something,

 8     Mike?
 9                 MR. BUTLER:      Can you repeat that question?
10                 MR. DAVY:     It wasn't a question.         I was
11     saying we're going to go back to the issue of
12     assessing the validity of an inmate asking for
13     separations.        That was the preface.

14     BY MR. DAVY:
15           Q     Do you -- I guess I want to go back to the
16     process of evaluating them.           I guess I'm curious as to
17     why they need to be evaluated at all in the sense that

18     are -- if every separation that an inmate requested
19     were presumptively valid and entered into the system,
20     would that somehow overwhelm the system?
21           A     Oh, yes, it definitely would.           There has to
22     be -- in order for a CIM separation to be loaded,
23     there has to be some type of documentation to support
24     that and to validate that separation.
25           Q     Is that -- so is that because they're -- I


                        ERVIN BLANK ASSOCIATES, INC.
     Case 3:11-cv-02266-JPW Document 166-22 Filed 10/22/19 Page 6 of 10

                                                                          32


 1     which again, is squarely within number three of the

 2     notice.     But I'll rephrase then.         I'm happy to do

 3     that.
 4     BY MR. DAVY:
 5           Q     To the extent that inmates ask for

 6     separations because they are actually fearful of being
 7     in a cell with an individual, even if that threat --

 8     or even if that separation request is ultimately found
 9     to not be valid, would an individual -- would there
10     still be value in keeping those inmates apart?
11                 MR. BUTLER:      Objection.     Argumentative.         You
12     can answer, if you can.
13                 THE WITNESS:      I mean, like I said before, if

14     an inmate -- if an inmate makes a request that they
15     fear to be around somebody else, they're going to keep
16     them separate while this process is going on while
17     they do an investigation.          So they'll be kept

18     separate.
19                 And once it's verified, then it can be loaded
20     as a CIM separation.         If it's found unwarranted, then
21     it won't be loaded as a CIM separation.              It's the
22     policy.     It requires some form of documentation to
23     substantiate the separation and the need for it.
24     BY MR. DAVY:
25           Q     So when you say -- so actually, I have a few


                        ERVIN BLANK ASSOCIATES, INC.
     Case 3:11-cv-02266-JPW Document 166-22 Filed 10/22/19 Page 7 of 10

                                                                      107


 1     be accessing that?

 2           A     Well, R and D staff, the records staff.

 3           Q     Sorry.     R and D meaning?
 4           A     Receiving and discharging that process the
 5     inmates in and out.

 6           Q     At some point in the last six years have
 7     there been ADXL's at Lewisburg in the SMU?

 8           A     ADXL's?
 9           Q     Like even additional level of segregation
10     beyond the SMU?
11           A     Yes.
12           Q     What role does separations play in inmates
13     ending up in that unit of custody?

14           A     I don't have any knowledge of that.
15           Q     Okay.     Do you have any idea how inmates end
16     up there as opposed to being in the SMU?
17           A     Not specifically, no.

18           Q     I also want to ask a couple follow-up
19     questions on inmates requesting separations versus
20     separations being assessed sort of independently.
21                 To your knowledge you said that most of these
22     separation evaluations are not because they were
23     requested by inmates; is that correct?
24           A     Correct.
25           Q     So they're mostly initiated by?


                          ERVIN BLANK ASSOCIATES, INC.
     Case 3:11-cv-02266-JPW Document 166-22 Filed 10/22/19 Page 8 of 10

                                                                      108


 1           A     I mean threat assessments that the SIS does a

 2     lot of the separations are loaded based on

 3     altercations that have occurred so after the fact,
 4     after something has happened where inmates there was
 5     no reason to believe that they had issues with one

 6     another, they get into an altercation, then that CIM
 7     separation is loaded after the fact.

 8           Q     Are there types of altercations between
 9     inmates after which they would not receive a
10     separation that was loaded into the system?
11           A     No.   Pretty much -- each day we receive the
12     lieutenant's synopsis, the lieutenant's log.                And any
13     altercation that occurred we load them as separations.

14     We air on the side of caution and we'll load them as
15     CIM separations.
16           Q     When you say altercation, you mean physical?
17           A     Physical altercation, yeah.           In the rec cage

18     or in the cell.
19           Q     How about verbal altercations?
20           A     We don't receive notice on verbal
21     altercations necessarily.
22           Q     So is there anything -- is there anything
23     beyond a physical altercation that could be the basis
24     for a separation?
25           A     There's been threatening.          An inmate


                         ERVIN BLANK ASSOCIATES, INC.
     Case 3:11-cv-02266-JPW Document 166-22 Filed 10/22/19 Page 9 of 10

                                                                      109


 1     threatened another inmate and we will separate them

 2     based on that.

 3           Q     So anytime an inmate gets a misconduct for
 4     threatening another inmate, does that result in a
 5     separation?

 6           A     Yeah.
 7           Q     Every time?

 8           A     I mean if there's documentation of that
 9     threat, yes.        And where an inmate has said that he
10     would -- if he were to be housed with such and such,
11     he's going to kill him, then yeah, he's going to be
12     separated.      We're going to air on the side of caution
13     with that.

14           Q     Okay.    So just so I'm clear, so if an
15     inmate -- so we were talking before about when inmates
16     request separations, and you were saying that that all
17     needs to be validated through documentation.

18                 And we're now talking about not --
19     separations that do not originate from inmates but
20     originate from inmate conduct.            And you just said that
21     if an inmate threatens another inmate, that because
22     you air on the side of caution, that inmate will
23     presumptively be separated from that other inmate; is
24     that correct?
25           A     Yes.


                          ERVIN BLANK ASSOCIATES, INC.
     Case 3:11-cv-02266-JPW Document 166-22 Filed 10/22/19 Page 10 of 10

                                                                      110


 1           Q     Okay.    So would an inmate -- do inmates know

 2      that they will be separated on the basis of making a

 3      threat about another inmate?
 4                 MR. BUTLER:      Objection to the extent you're
 5      asking her do inmates know.          She's not here to testify

 6      as to what inmates know.         She could never possibly
 7      answer that question.

 8      BY MR. DAVY:
 9           Q     I guess what I'm getting at is -- let me ask
10      it like this.
11                 Does staff know that inmates who threaten
12      another inmate will presumptively receive a
13      separation?

14           A     I don't know the answer to that.             I don't
15      know what most staff know and what they don't know.
16      And if an inmate threatens another inmate and he
17      receives an incident report for that threat, that

18      incident report is the documentation for us to load
19      that separation.       So whether or not staff know that, I
20      can't answer that.
21           Q     Okay.    Do you think it is possible -- in your
22      knowledge, do you think it is possible that some
23      amount of nonspecific -- let me rephrase.
24                 In your knowledge, do you think it is
25      possible that some amount of threats that inmates make


                         ERVIN BLANK ASSOCIATES, INC.
